Opinion filed January 4, 2013




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-12-00219-CV
                                        __________

                  LONE STAR TRANSMISSION, LLC, Appellant

                                               V.

                      WILKS RANCH TEXAS LTD., Appellee


                           On Appeal from the 91st District Court

                                    Eastland County, Texas

                                Trial Court Cause No. CV1242569



                           MEMORANDUM                  OPINION

       This is an interlocutory appeal from the entry of a temporary injunction enjoining
appellant, Lone Star Transmission, LLC.         See TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(a)(4) (West Supp. 2012). Appellee, Wilks Ranch Texas Ltd., has filed an unopposed
motion to dismiss the appeal on the basis that the temporary injunction is now moot because the
trial court subsequently dissolved the temporary injunction. Appellant has advised the court that
it agrees with appellee’s assertion that the temporary injunction is now moot and that the appeal
should be dismissed. See TEX. R. APP. P. 42.1(a)(2).
       As recently noted by the Texas Supreme Court in Heckman v. Williamson County, 369
S.W.3d 137, 162 (Tex. 2012):
       A case becomes moot if, since the time of filing, there has ceased to exist a
       justiciable controversy between the parties—that is, if the issues presented are no
       longer “live,” or if the parties lack a legally cognizable interest in the outcome.
       Put simply, a case is moot when the court’s action on the merits cannot affect the
       parties’ rights or interests. If a case is or becomes moot, the court must vacate
       any order or judgment previously issued and dismiss the case for want of
       jurisdiction (footnotes omitted).

We agree with the parties’ contention that the appeal should be dismissed for want of jurisdiction
because the subject of the appeal is now moot. Therefore, in accordance with the parties’
request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM

January 4, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2